Citation Nr: 0620449	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-38 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for cervical 
radiculopathy, C6-7, currently rated 20 percent disabling.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The appellant had prior Army National Guard Reserve service 
with periods of active duty for training (ACDUTRA).  

This matter is before the Board of Veterans Appeals (Board) 
on appeal from and October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO granted service connection for the appellant's 
cervical spine radiculopathy in July 2001 and assigned a 
disability rating of 10 percent.  The appellant submitted his 
claim for an increased rating in February 2003.  

The record shows that the veteran complains of pain, 
weakness, tingling, numbness and decreased sensory of the 
upper extremities.  The record also shows that prior EMG 
studies reveal evidence of radiculopathy.  The RO granted a 
separate 10 percent rating for left arm numbness, as 
secondary to the service-connected cervical spine 
radiculopathy.  The RO assigned the 10 percent rating under 
the 38 C.F.R. § 4.124, Diagnostic Code, 8515, paralysis of 
the median nerve.  Under this code a 10 percent rating is 
assigned for mild incomplete paralysis.  The record fails to 
specifically identify the exact nerve(s) affected by the 
veteran's service-connected cervical radiculopathy.  
Additionally, the severity of any paralysis of the nerve is 
also not specifically identified.  Throughout the appeal, the 
veteran asserts upper extremity impairment due to his 
cervical spine disability which affects his ability to 
function.  In order to address the exact nature and severity 
of the veteran's service-connected cervical radiculopathy, 
the veteran should be scheduled for a VA examination. 

In January 2004, the appellant submitted a claim for 
entitlement to TDIU.  A July 2004 rating decision denied the 
appellant's claim for TDIU.  In November 2004, the appellant 
submitted a VA Form 9 in conjunction with his increased 
rating appeal, which included a notice of disagreement with 
the denial of his TDIU claim.  The appellant has not been 
issued a statement of the case with respect to this claim.  
Since there has been an initial RO adjudication of the claim 
and a notice of disagreement, the claimant is entitled to a 
statement of the case, and the current lack of a statement of 
the case is a procedural defect requiring remand.  See 
38 U.S.C.A. § 7105 (West 200); 38 C.F.R. § 20.200(2005); see 
also Manlincon v. West, 12 Vet. App. 238 (1999).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917, and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and; 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with adequate 
notice under 38 C.F.R. § 3.159, specifically, he was not told 
to submit all evidence he had in his possession which 
pertains to the claim. He was also not provided with the 
notice of the type of evidence necessary to establish an 
effective date for the disability on appeal, in the event the 
appeal is granted.  

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a notice consistent 
with 38 C.F.R. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  The notice must do the 
following:

(1) inform the claimant about the 
information and evidence not of 
record that is necessary to 
substantiate the claim;
(2)  inform the claimant about the 
information and evidence that VA 
will seek to provide;
(3)  inform the claimant about the 
information and evidence the 
claimant is expected to provide; and 
(4) request that the claimant 
provide any evidence in the 
claimant's possession that pertains 
to the claim.
(5)  include an explanation as to 
the information or evidence needed 
to establish an effective date for 
the claim on appeal in the event 
that an increased rating is 
assigned.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917, and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).

2.	The appellant should be afforded a VA 
neurological examination to determine 
the severity of the neurological 
impairment due to the veteran's service-
connected cervical radiculopathy.  Such 
tests as the examining physician deems 
necessary should be performed, to 
include EMG testing/nerve conduction 
studies, as well as complete range of 
motion studies..  All findings should be 
reported in detail.  The examiner should 
specifically address the following:

(a)  Identify the nerve or nerves 
that are affected by the veteran's 
service-connected cervical 
radiculopathy, C6-7 and discuss the 
severity of the impairment caused by 
the affected nerve(s).  In this 
regard, please state whether there is 
any paralysis of the affected nerve, 
and if so whether it is complete or 
incomplete and whether such paralysis 
is mild, moderate or severe.

(b)  State whether the veteran's 
service-connected cervical 
radiculopathy, C6-7, causes 
intervertebral disc syndrome, and if 
so whether the veteran has 
incapacitating episodes.  If 
incapacitating episodes are determined 
to exist, the examiner should state 
the total duration during the past 12 
months.  (The examiner should be 
informed that an incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician).

The claims file should be made 
available to and reviewed by the 
examiner in connection with his 
evaluation report.

3.	After the foregoing, the AMC should 
readjudicate the veteran's claim.  If 
the determination is adverse to the 
veteran, he and his representative 
should be provided a supplemental 
statement of the case and given an 
opportunity to respond.

4.	With respect to the TDIU claim, the AMC 
must provide the veteran a statement of 
the case as to the claim for service 
connection for TDIU.  The veteran should 
be informed that he must file a timely 
and adequate substantive appeal in order 
to perfect an appeal of this issue to 
the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If a substantive appeal is filed 
with respect to the claim, subject to 
current appellate procedures, the claim 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


